DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on May 14,2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite the limitation “the fixed ends”.  There is insufficient antecedent basis for this limitation in the claims.
Claim 15, line 3, has a period. Periods may not be used elsewhere in the claim except for abbreviations and that each claim begins with a capital letter and ends with a period. (See MPEP § 608.01(m)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6,11,12,14 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Morello et al. 9793639. Regarding claim 1, Morello discloses a single piece electrical connector comprising: a housing 10 having a mating face 44, a wire receiving face 48, and housing side walls; terminal receiving cavities 14 extending from the mating face to the wire receiving face, the terminal receiving cavities having cavity side walls; resilient securing arms 24 provided in the terminal receiving cavities, the resilient securing arms having fixed portions which extend from and are integrally attached to base members which extend from and are integrally attached to the cavity side walls of the terminal receiving cavities, the resilient securing arms being made from the same material and in the same manufacturing process that forms the housing, the fixed ends being spaced from the cavity side walls by gaps; wherein the gaps between the resilient securing arms and the cavity side walls facilitate the cleaning or removal of excess material formed during the manufacturing process of the electrical connector.
 Regarding claim 2, the housing side walls extend beyond the mating face and the wire receiving face (see fig. 1).  
Regarding claim 3, the housing has a generally rectangular configuration.
Regarding claim 6, the fixed portions are positioned proximate to the wire receiving face of the housing.
Regarding claim 11, cleaning openings 52 are provided on the mating face of the connector housing the cleaning openings extend through the mating face and into the mating terminal receiving portions of the terminal receiving cavities. 
Regarding claim 12,  mating terminal receiving openings 46 extend through the mating face of the connector housing, the mating terminal receiving openings extend into the mating terminal receiving portions of the terminal receiving cavities, the cleaning openings are 
Regarding claim 14, Morello discloses an electrical connector made from an additive manufacturing process, the electrical connector comprising: a housing 10 having a mating face 44, a wire receiving face 58, and housing side walls (see fig. 1); terminal receiving cavities 46 extending from the mating face to the wire receiving face, the terminal receiving cavities having cavity side walls (see fig. 2); resilient securing arms 26 provided in the terminal receiving cavities, the resilient securing arms having fixed portions which extend from and are integrally attached to base members which extend from and are integrally attached to the cavity side walls of the terminal receiving cavities, the resilient securing arms 26 being made from the same material and in the same process that forms the housing, the fixed ends being spaced from the cavity side walls by gaps, cleaning openings 52 provided on the mating face of the  connector housing, the cleaning openings extending through the mating face and into the  terminal receiving cavities; mating terminal receiving openings 46 extending through the mating face of the connector housing, the mating terminal receiving openings extending into the terminal receiving cavities, the cleaning openings being positioned proximate to the mating terminal receiving openings; wherein the gaps between the resilient securing arms and the cavity side walls and the cleaning openings facilitate the removal of excess material formed during the manufacturing process of the electrical connector. 
Regarding claim 15, as best understood, the terminal receiving cavities have wire receiving portions, securing portions  22 and mating terminal receiving portion the wire receiving portion is positioned proximate to the wire receiving face of the housing, the mating .

Claims 1,3-6, 8 and 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Vandame 4,664,460. Regarding claim 1, Vandame discloses a single piece electrical connector comprising: a housing 20 having a mating face 26, a wire receiving face  (not numbered), and housing side walls 24,25; terminal receiving cavities 21,21a extending from the mating face to the wire receiving face, the terminal receiving cavities having cavity side walls; resilient securing arms 34,40,41,36 provided in the terminal receiving cavities, the resilient securing arms having fixed portions which extend from and are integrally attached to base members which extend from and are integrally attached to the cavity side walls of the terminal receiving cavities, the resilient securing arms being made from the same material and in the same manufacturing process that forms the housing, the fixed ends being spaced from the cavity side walls by gaps; wherein the gaps between the resilient securing arms and the cavity side walls facilitate the cleaning or removal of excess material formed during the manufacturing process of the electrical connector.
Regarding claim 3, the housing has a generally rectangular configuration.
Regarding claim 4, the terminal receiving cavities have wire receiving portions, securing portions 42,43 and mating terminal receiving portion, the wire receiving portion is positioned proximate to the wire receiving face of the housing, the mating terminal receiving portion is position proximate to the mating face of the housing, the securing portion extends between the wire receiving portion and the mating terminal receiving portion. 
Regarding claim 5, the resilient securing arms are positioned in the securing portion. 
Regarding claim 6, the fixed portions are positioned proximate to the wire receiving face of the housing.

Regarding claim 9,  the free ends of the resilient securing arms tilt into the terminal receiving cavity further than the fixed ends, such that a diameter of a passage formed by the fixed ends is greater than a diameter of a passage formed by the free ends. 
Allowable Subject Matter
Claims 7, 10,13,16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833